Citation Nr: 1225640	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. Y.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1969 to October 1985.  The Veteran died in January 1990.  The appellant is the surviving spouse. 

These matters arise to the Board of Veterans' Appeals (Board) from March 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  A March 2005 rating decision determined that no new and material evidence had been submitted to reopen a claim for service connection for the cause of the Veteran's death (see claims files, Vol 2).  A November 2006 rating decision denied entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 (see claims files, Vol 3). 

In November 2008, the Board remanded the case for a hearing before a Veteran's Law Judge.  In May 2011, the Board reopened a claim for service connection for the cause of the Veteran's death and then remanded that claim and the § 1151 claim for more development.  

Service connection for the cause of death of the Veteran is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  The Veteran died at Darnall Army Hospital, Fort Bliss, Texas, on January [redacted], 1990.   

2.  At the time of death, the Veteran was taking VA-prescribed propoxyphene.  

3.  The cause of death, as listed on the death certificate, is "overdose of propoxyphene." 

4.  Although the Veteran's death was proximately caused by a VA-prescribed drug, there is no indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in the death of the Veteran.  

5.  The cause of death of the Veteran is the result of an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation for the death of the Veteran under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

§ 1151 Compensation

The Veteran died on January [redacted], 1990, at Darnall Army Hospital, Fort Bliss, Texas.  In February 2005, Appellant requested compensation under 38 U.S.C.A. § 1151 for his death.  Under § 1151, a claimant must show an additional disability proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must show that the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she (or, in this case, the claimant's Veteran-spouse) suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; or, that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

The claimed additional disability to be addressed is the death of the Veteran.  The Board must discuss whether this represents additional disability and if so, whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  In this case, the death of the Veteran marks additional disability.  

The claims files contain no rating decisions dated in the Veteran's lifetime.  A search request in Vol 1 reflects VA's acknowledgement that any claims and most medical records that were of file prior to 1990 are now missing and cannot be located.  An RO rating decision dated in October 2000 mentions that service connection and a 30 percent rating had been in effect from May 1989.  This rating apparently was for arthritis.  The death certificate reflects that the Veteran was 39 years old at the time of death.

A July 2003-dated affidavit submitted by the Veteran's son reflects that at the time of the Veteran's death, he witnessed the Veteran being transported by ambulance from home to Darnall Army Hospital.  The son attested to the fact the emergency medical technicians removed the Veteran's medication containers, including a propoxyphene container, from the Veteran's home.  The son also attested that on an earlier occasion, he witnessed the Veteran picking up his propoxyphene at the VA hospital in Temple, Texas.  

A private physician, Dr. E. Snellings, has concluded that it is quite common for medication prescribed over a long period of time to diminish in effectiveness and/or to increase in toxicity.  Dr. Snellings opined in a December 21, 2001-dated report that the Veteran's physical exhaustion and the side effects of medication caused mental disorientation that caused him to accidentally ingest a toxic dose of propoxyphene (see claims files, Vol 1).  The doctor concluded that medication taken for service-connected disabilities caused the Veteran's death.  Soon thereafter, Dr. A. K., another private physician, reviewed the case and agreed.  These medical opinions are important because there had been a question of whether the Veteran intentionally overdosed himself as a suicide gesture and there remains a question as to whether the Veteran was taking VA-prescribed medication.  

In determining whether the Veteran's death is due to VA hospitalization or medical treatment and not merely coincidental therewith, the Board must consider the case of Loving v. Nicholson, 19 Vet. App. (2005).  In that case, the Court held that additional disability sustained during an examination as a result of a falling ceiling grate was not part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  In this case, because (1) most VA medical records are missing from the claims files; (2) a private physician concluded that the Veteran was taking a VA prescribed pain-killer; (3) there is no evidence that the Veteran received medications anywhere but through VA; (4) the autopsy results clearly show an abnormally high level of propoxyphene in the Veteran's blood after death; and, (5) the affiant, the Veteran's son, has not been shown to be unreliable, resolving any remaining doubt on this issue in favor of the appellant, the Board finds that the Veteran did receive his propoxyphene prescription from VA.  Thus, the Veteran's death was not caused by some remote action, such as an earthquake causing a ceiling grate to fall.  Rather, his death resulted from a drug prescribed by VA.   

The Board must next determine whether the proximate cause of this additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, [emphasis added] whether the proximate cause of the additional disability was an event which was not reasonably foreseeable.  The Board remanded the case in May 2011 to obtain a medical opinion on these matters.  

A January 2012 VA medical opinion reflects that a VA physician reviewed the pertinent medical history of the case.  The doctor noted that the Veteran was taking propoxyphene, 65-mg, every 4 to 6 hours as needed, following VA-performed knee arthroscopy in 1988.  The doctor noted that there is no VA record that this drug was prescribed in 1990 at the time of death, but also that there is no record of a VA prescription for any other pain killer, such as Robaxin(r) (methocarbamol).  The VA physician concluded that after review of all the evidence and testimony of record, there was no evidence that the Veteran's death was caused by VA hospital care, medical or surgical treatment, or examination furnished by VA and no evidence that the Veteran's death could be due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  Because there was no evidence of depression, the doctor also concluded that there is no evidence that failure to treat the Veteran for depression proximately caused death.  Finally, however, the physician concluded, "The propoxyphene overdose was not reasonably foreseeable."   

According to 38 C.F.R. § 3.361 (d) (2) an event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The VA reviewing physician has stated with certainty that the overdose was not reasonably foreseeable.  No medical evidence controverts this opinion.  Because the facts otherwise do show that the VA had prescribed this drug, and because the VA medical opinion is clear that death from this drug was not foreseeable, after considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Compensation under § 1151 for the Veteran's death must therefore be granted.    

ORDER

Dependency and indemnity compensation under § 1151 for the Veteran's death is granted.


REMAND

A May 2011 Board remand requested that if the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC).  In April 2012, VA's Appeals Management Center (hereinafter: AMC) issued an SSOC that failed to discuss the issue of service connection for the cause of the Veteran's death.  It does discuss entitlement to 38 U.S.C.A. § 1151 compensation for the Veteran's death.  In July 2012, the Veteran's representative argued that an immediate remand is required in order to fulfill the Board's prior remand instruction. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue an appropriate SSOC that discusses entitlement to service connection for the cause of the Veteran's death.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


